In a proceeding iby an infant and his father pursuant to statute (General Municipal Law, § 50-e, subd. 5), for leave to serve a late notice of claim for damages for personal injury, -loss of services, etc., the New York City Housing Authority appeals, as limited by its brief, from so much of an order of the Supreme Court, Richmond County, entered March 17, 1964, as granted such leave to the infant. Order, insofar as appealed from, affirmed, with $10 costs and disbursements to the infant (see Matter of Pandoliano v. New York City Tr. Auth., 17 A D 2d 951). If not already served, the time of the infant plaintiff to serve the notice of claim is extended until 30 days after entry of the order hereon. Ughetta, Acting P. J., Brennan, Hill and Hopkins, JJ., concur; Rabin, J., concurs in the result, adhering, however, to the dissent expressed by him in Matter of Pandoliano v. New York City Tr. Auth. (17 A D 2d 951).